Citation Nr: 1501448	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for tinea versicolor, currently rated as 10 percent disabling prior to February 26, 2009, and 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the September 2009 rating decision, the RO granted the Veteran's claim of service connection for tinea versicolor, evaluated at 10 percent disabling, effective November 21, 1985.  The RO subsequently received additional VA records (dated April 2008 to December 2009) and provided the Veteran a VA examination (in October 2009 and January 2010) to determine the level of severity of his skin condition, and issued another rating decision in February 2010, which confirmed and continued the 10 percent rating.  See, e.g., Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2014).  The Veteran filed a timely notice of disagreement in April 2010.  38 C.F.R. § 20.201 (2014).  The RO issued a statement of the case (SOC) in July 2011.  The Veteran perfected his appeal with a VA Form 9 in July 2011.

By a May 2012 rating decision, the RO increased the disability rating for the service-connected tinea versicolor from 10 percent to 30 percent disabling, effective from April 3, 2012.  

The claim was previously remanded by the Board in November 2012. 

In an August 2014 rating decision, the RO assigned an effective date of February 26, 2009, for the award of a 30 percent disability rating for the service-connected tinea versicolor.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is also a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including relevant ongoing VA treatment records and an August 2014 VA examination opinion, are relevant to the Veteran's claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the portion of the appeal period prior to August 30, 2002, the Veteran's tinea versicolor is not shown to have caused constant exudation or itching, extensive lesions, or marked disfigurement.

2.  For the portion of the appeal period from August 30, 2002, the Veteran's tinea versicolor is shown to have affected approximately 25 percent of his total body; the condition has not required systemic therapy such as corticosteroid or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinea versicolor prior to August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7899-7806 (2001, 2014).

2.  The criteria for an initial rating of 30 percent, but no higher, for tinea versicolor from August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7899-7806 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a March 2009 letter, which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 letter was sent to the Veteran prior to the adjudication the issue on appeal, and thus, it met the VCAA's timing of notice requirement.

Additionally, the RO substantially complied with prior remand instructions regarding his claim for an increased initial rating for his tinea versicolor.  Instructions pertinent to the claim being decided providing the Veteran with new VA examinations in order to determine the severity of his tinea versicolor.  Specifically, the remand required that the examiner provide insight as to the severity of the Veteran's skin condition under the diagnostic criteria that were in effect prior to August 30, 2002.  The Veteran was provided with a VA examination in August 2013.  In addition, the remand required that the examiner review the entire claims file.  However, because the examiner did not note whether he had reviewed the claims file in the August 2013 examination report, an addendum opinion was obtained in September 2013.  Finally, in August 2014, an additional VA opinion was obtained in order to determine the severity of the Veteran's skin condition based on the different diagnostic codes in effect throughout the period on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted above, the Veteran was also afforded VA examinations to determine the severity of his service-connected tinea versicolor in October 2009, April 2012, and August 2013.  Addendum opinions were obtained in January 2010. September 2013, and August 2014.  The VA examinations and opinions, taken together, are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his service-connected tinea versicolor in sufficient detail to enable the Board to make a fully informed evaluation of the Veteran's condition.  The Board finds that these examinations and opinions are adequate to make a determination as to the Veteran's disability ratings for the periods on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran's service-connected tinea versicolor has been rated by analogy under Diagnostic Code 7899-7806.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built up," with the first two digits selected from that part of the schedule most closely identifying the part, and the last two digits will be "99" for all unlisted conditions.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014). The hyphenated Diagnostic Code 7899-7806 references an unlisted skin condition comparable to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.21 (2014)

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.

As noted above, the rating criteria for Diagnostic Code 7806 was changed, effective August 30, 2002.  Prior to August 30, 2002, Diagnostic Code 7806 pertained to the evaluation of eczema and provided that a 10 percent evaluation is warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation requires exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent evaluation requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to Aug. 30, 2002). 

Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran was awarded an effective date for his disability rating prior to August 30, 2002, the Board will consider the regulations in effect both prior to and since August 30, 2002.  The Board observes, however, that when an increase is warranted based solely on the revised criteria, the effective date for the increase cannot be earlier than the effective date of the revised criteria.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Veteran was initially provided a VA examination in conjunction with his claim for tinea versicolor in April 1986.  At that time, the examiner found that the Veteran did have a skin condition and diagnosed it as tinea versicolor.  The examiner noted that the condition was present on the Veteran's arms, shoulders, upper chest, neck, and his entire back.  

Post-service VA treatment records show that the Veteran continued to exhibit symptoms of tinea versicolor.  An August 2008 treatment note indicates that he had hyperpigmentation and lichenification of the skin on his chest and upper abdomen.  He also had hyperpigmentation and scaly skin on both arms and on his neck.

After the Veteran was granted service connection, he was provided a VA examination in October 2009 to determine the severity of his tinea versicolor.  At that time, the examiner noted that the Veteran has had the rash since service, and that the rash affects the Veteran's torso, legs, and upper extremities.  The Veteran told the examiner that the rash was worsening and that it was more pruritic.  He complained of itching of the scalp, groin, and legs.  He denied the use of any medication for the condition over the past 12 months; he also denied fever, chills, weight loss, and a history of skin cancer.  He told the examiner that he wears t-shirts or underwear but that his burning sensation prevented him from doing so at the time of examination.  Upon examination, the Veteran's face and neck was clear of any problems.  However, he had scaling and lichenification on his lower chest and central back.  Additionally, his hands and forearms had lichenification and hyperpigmated patches, as well as xerosis.  Finally, the groin and thigh areas had lichenified and hyperpigmented patches.  The examiner diagnosed the Veteran with asteatotic eczema, which involved approximately 36 percent of the total body surface with 0 percent of the exposed body surface affected.  The examiner found no functional impairment and expressly stated that there was no current tinea versicolor.  

Then, in January 2010, an addendum opinion was obtained.  The examiner reviewed the electronic medical record, the claims file, and the October 2009 VA examination report.  The examiner stated that the Veteran's current condition of asteatotic eczema, which was found in the October 2009 VA examination, was not related to military service or the VA examination provided in 1986.  The examiner stated that the current condition was a different skin condition.  

In April 2012, the Veteran was provided another VA examination.  The examiner noted the diagnosis of tinea versicolor, and indicated the Veteran's complaints of irritation and itching that is worse in the summer.  The examiner noted the Veteran's rash on his back, lateral chest, and arms.  There was no evidence of scarring or disfigurement of the head, face, or neck.  The examiner also found no evidence of benign or malignant neoplasms and no systemic manifestations of the skin disease.  The Veteran was treated with selenium sulfade 2.5% daily medication in the past 12 months for his tinea versicolor.  The examiner noted that the Veteran's use of the medication was constant/near-constant.  There were no debilitating episodes.  The examiner found that the Veteran's tinea versicolor affected between 5 and 20 percent of his total body area, and no portion of his exposed body area.  The examiner described the Veteran's tinea versicolor as "scaly scattered rash" on his back, arms, and lateral chest, and estimated that it covered approximately 20 percent of his total body area.

Then, in August 2013, the Veteran underwent another VA examination.  The examiner did not review the claims file, but he did review the VA treatment records. The Veteran reported that the condition began in 1970.  He described the rash and discoloration and told the examiner that it had worsened since his last examination.  He described chronic pruritus and active areas of the disorder on his back, trunk, and lower extremities.  The Veteran denied the use of any oral or topical medications in the preceding 12 months for his skin condition; he also denied any other treatments or procedures.  The examiner noted that the Veteran's tinea versicolor affected approximately 20 to 40 percent of his total body area, with no rash affecting his exposed body area.  The examiner described the condition as hyperpigmented scaly lesions involving the Veteran's anterior trunk, abdomen wall, both back flanks, and his lower extremities.  He indicated that approximately 25 percent of the Veteran's total body area was exposed and that there was no involvement of the Veteran's exposed body area.  

As noted above, the August 2013 examiner did not review the claims file.  Therefore, in September 2013, the examiner who provided the August 2013 examination reviewed the claims file and offered an addendum opinion.  The examiner noted that the Veteran does not have any residual scarring and was not on any systemic treatment over the previous 12 months or currently.  The examiner reiterated that the Veteran's tinea versicolor affects approximately 25 percent of his total body, but that it affected none of the exposed areas of his body.       

Finally, in August 2014, the examiner who performed the August 2013 VA examination provided another addendum opinion concerning the Veteran's tinea versicolor.  The examiner was asked about the severity of the Veteran's tinea versicolor from 1985 to present under both the old and new Diagnostic Code 7806 rating criteria. Concerning the application of the old rating criteria, the examiner noted that, according to the medical evidence, it is less likely that the skin disease was exceptionally repugnant, or that the Veteran had ulceration or extensive exfoliation or crusting, systemic or nervous manifestations, exudation or constant itching, extensive lesions, marked disfigurement, or exposed body area involvement.  

Then, the examiner was asked to comment on the severity of the Veteran's tinea versicolor since the new rating criteria for Diagnostic Code 7806 was effective (August 30, 2002).  The examiner stated that the medical evidence shows that the Veteran's tinea versicolor has affected 20 to 40 percent of his body from the portion of the appeal from August 30, 2002 to April 3, 2012.  The examiner was also asked about the Veteran's scarring, and the examiner noted that the tinea versicolor had not caused any scarring.  The examiner was asked what portion of the Veteran's body area and exposed areas have been affected by the tinea versicolor from August 30, 2002 to present.  The examiner stated that approximately 25% of the Veteran's entire body area is affected by the disorder, but the examiner indicated that none of the Veteran's exposed body area is affected.  Finally, the examiner stated that there is no nervous system or systemic manifestations shown, and that the condition is not exceptionally repugnant.

After a review of the record, the Board finds that the Veteran's tinea versicolor more closely approximated the criteria for a 10 percent rating for the appeal period before August 30, 2002.  The earliest available lay and medical evidence from April 1986 indicates that the Veteran complained that his skin itched and that his tinea versicolor affected his arms, shoulders, upper chest, neck, and his entire back, which indicates that the condition affected an "extensive area" as required by the old rating criteria under Diagnostic Code 7806.  However, at no point prior to August 30, 2002, is a rating in excess of 10 percent warranted.  This is so because, the record evidence indicates that the examination results in 1986 revealed no more than a dermatis consisting of scattered lightly depigmented small maculas over the already-noted affected areas.  Moreover, as indicated by the record, the Veteran continued to show symptoms of tinea versicolor in 2003; and, as early as 2008, his symptoms were described as scaly, hypergimentation and lichenification of the skin.  Accordingly, there is no evidence in the record that demonstrates that the Veteran's tinea versicolor more closely approximated symptomatology consistent with constant exudation or itching, extensive lesions, or marked disfigurement at any point before August 30, 2002.  

The Board further finds that, as of August 30, 2002, the Veteran's tinea versicolor more closely approximated the 30 percent rating under the revised version of Diagnostic Code 7806.  As noted above, the Veteran's tinea versicolor affects approximately 25 percent of his total body area.  Additionally, although the April 2012 VA examiner found that only 20 percent of the Veteran's body area was affected by the tinea versicolor, the Veteran was utilizing a selenium sulfade 2.5% daily medication to treat the condition, which satisfies the criteria for a 30 percent rating under Diagnostic Code 7806.  Finally, the Board finds that the Veteran's disability does not more closely approximate a rating in excess of 30 percent under either the new or old versions of Diagnostic Code 7806 at any point during the period on appeal.  The Veteran's tinea versicolor has not been manifested by affecting more than 40 percent of his entire body or more than 40 percent of the exposed areas or by the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period.

The Board has also considered whether the Veteran's tinea versicolor presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his tinea versicolor contemplates his symptoms arising from his skin disorder, including the amount of his body that is affected by the disorder and the treatment he uses to alleviate the symptoms.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms and manifestations that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that his tinea versicolor affects his ability to obtain and maintain substantially gainful employment.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 


ORDER

Entitlement to an initial rating in excess of 10 percent for tinea versicolor prior to August 30, 2002, is denied.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an initial rating of 30 percent, but no higher, for tinea versicolor from August 30, 2002, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


